DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 22 January 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It should be noted that JP 2017-121520 A is a divisional of JP2012-082164 for which US 20150038846 A1 claims priority to. In effort to reduce the burden on the Office, it is respectfully requested that Applicant indicate proper continuity information when not directly furnishing a translation or furnish the translation appended to the corresponding document.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “output coordinate” in claims 1, 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  “the processing circuitry” lacks antecedent basis.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, Claim 1 recites “defining the functional index value of the left ventricle as an output coordinate”; however, the instant specification fails to establish the scope of enablement “output coordinate.” In particular, “[T]he Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’” as laid out in MPEP § 2164.08. Since the specification fails to describe “output coordinate” in any meaningful way, one of ordinary skill in the art could not make and use the entire s cope of the claimed invention without undue experimentation. For the purpose of examination, the “output coordinate” will be interpreted as chamber output, e.g. ejection fraction.
Independent Claims 16 and 17 recite similar language with regards to “output coordinate” and fails to clarify the metes and bounds of “output coordinate” and, thus, are rejected under the same rationale as independent Claim 1. 
The dependent claims of the above rejected claims are rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regards to Claim 1, the claim recites “defining the functional index value of the left ventricle as an output coordinate”; however, it is unclear what are the metes and bounds of “output coordinate.” For the purpose of examination, the “output coordinate” will be interpreted as chamber output, e.g. ejection fraction.
Independent Claims 16 and 17 recite similar language with regards to “output coordinate” and fails to define the metes and bounds of “output coordinate” and, thus, are rejected under the same rationale as independent Claim 1. 
The dependent claims of the above rejected claims are rejected due to their dependency.

With regards to Claim 2, the claim recites “the function index value of the left ventricle is assigned to ordinate”; however, it is not clear whether “ordinate” is used as a noun or a verb. For the purposes of examination, the claim will be interpreted as “an ordinate axis” which is commensurate with “the two axes.”
In addition, the claim recites “the two axes orthogonal to ordinate”; however, “the two axes” lacks antecedent basis. 
Furthermore, the claim recites “the function index values of the other two heart chambers are assigned to the two axes orthogonal to the ordinate”; however, it is not clear whether each of “the other two heart chambers” are each “assigned to the two axes orthogonal to the ordinate” or if each of “the other two heart chambers” is assigned to one of an axis orthogonal to the ordinate.” More specifically, it is not clear which chamber are assigned to which axis. It is suggested that Applicant label the chambers a first, second, and third chamber and, similarly, label the axes a first, second, and third axes. It is also unclear whether the “the two axes orthogonal to the ordinate” are unique axes or the same axes. Labelling the axes will obviate such confusion. 
The dependent claims of the above rejected claims are rejected due to their dependency.
It should be noted that the above suggestions are only for assisting Applicant in their decision on how to proceed. They are in no way to preclude consideration of alternative solutions submitted by Applicant. The responsibility for determining the text of the application and in particular for defining the subject-matter for which protection is sought remains with Applicant.

With regards to Claim 4, the claim recites “to generate an image obtained by rotating the image of the three-dimensional coordinate space at an angle according to a user instruction with an axis parallel to the ordinate as a central axis”; however, it is not clear if the image is generated “with an axis parallel to the ordinate axis as a central axis” or if the image is rotated “with an axis parallel to the ordinate axis as a central axis.”

With regards to Claim 6, it is not clear what the purpose of acquiring “a function index value of a remaining heart chamber of four heart chambers” when the function index value of the remaining heart chamber is not utilize. More specifically, Claim 1 recites acquiring a function index value for a two heart chambers including the left ventricle; Claim 2 recites acquiring an addition function index value for another heart chamber, i.e. a third heart chamber; and Claim 6 recites acquiring a function index value for the fourth heart chamber. However, there are only three axes on the 3D coordinate space and there is no recitation regarding the fourth heart chamber in Claim 6 or dependent claim 7. 

With regards to Claim 8, the claim recites “acquire at least one of the function index value of the left ventricle and a plurality of types of volume change rates related to an atrium” which is claimed in the alternative. Thus, the following limitation to “generate an image such that in the image the plurality of types of volume change rates are labeled and simultaneously shown on the coordinate space” is rendered indefinite when the processing circuitry is configured only to acquire “the function index value of the left ventricle.” For the purposes of examination, the claim will be interpreted as “wherein the processing circuitry is configured to: acquire the function index value of the left ventricle and a plurality of types of volume change rates related to an atrium.”

With regards to Claim 9, the claim recites “acquire at least one of the function index value of the 5left ventricle and a strain index at each time phase of a ventricular systole and an atrial systole related to an atrium” which is claimed in the alternative. Thus, the following limitation to “generate an image such that in the image the time phase types of the strain index are labeled and simultaneously shown 10on the coordinate space” is rendered indefinite when the processing circuitry is configured only to acquire “the function index value of the 5left ventricle.” For the purposes of examination, the claim will be interpreted as “wherein the processing circuitry is configured to: acquire the function index value of the 5left ventricle and a strain index at each time phase of a ventricular systole and an atrial systole related to an atrium.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chono (US PGPUB 20130012835 A1).
With regards to Claim 1, Chono discloses an ultrasonic diagnostic apparatus comprising processing circuitry (Ultrasonic diagnostic apparatus 100, see Chono ¶ [0053]) configured to: 
acquire a function index value of each heart chamber for two heart chambers, including the left ventricle, included in a moving image of a heart (Chono FIG. 13 illustrates left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]; it should be appreciated that Chono teaches of determining contours and min/max volumes of said contours in moving images as being well known in the art, see Chono ¶ [0006]-[0007]); and 
generate an image by superimposing a range suggestion image on a two-dimensional coordinate space, in the two-dimensional coordinate space (a plurality of contour lines indicate the normal/abnormal EF, i.e. range suggestion image, which is clearly illustrated superimposed on the echocardiograph, i.e 2D coordinate space, see FIG. 13, the examiner can select the optimum contour line from a plurality of contour lines, i.e. range suggestion image, which can be displayed in differentiating colors; see Chono ¶ [0146]), the processing circuitry allocating the function index value of the each heart chamber to each display dimension corresponding to the each heart chamber and defining the functional index value of the left ventricle as an output coordinate (Chono FIG. 13 illustrates a user interface 301 depicting the  left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]), in the range suggestion image, the processing circuitry coloring the range suggestion image (the plurality of contour lines can be displayed in differentiating colors or patterns; see Chono ¶ [0146]) according to predetermined normal range and abnormal range for the functional index value of the left ventricle (the normal range of EF value is 50%, see Chono ¶ [0059] which is clearly illustrated as an adjustable feature, i.e. up/down arrows)  on FIG. 13 approximate to the 308 reference numeral).

With regards to Claim 10, wherein the function index value of the each heart chamber includes a left ventricular ejection fraction (Chono FIG. 13 clearly illustrates a LV EF as a percentage as described above).

With regards to Claim 13, wherein the processing circuitry is configured to generate a plurality of coordinate spaces in which at least one of the function index value assigned to a display dimension is different from each other and display the plurality of coordinate spaces side by side on a display (Chono FIG. 13 illustrates a plurality of coordinate spaces, 302 & 303, in which each coordinate space depicts end diastolic volume (EDV) , a first function index value, and end systolic volume (ESV), a second function index volume, which are different from each other and displayed side by side).

With regards to Claim 14, wherein the processing circuitry is configured to: 
acquire, as the function index value of the each heart chamber, a plurality of function index values having different time series from each other, which are obtained based on 10moving images of the heart obtained by imaging the same object in the different time series (Chono FIG. 13 depicts 309 which is a time series of chamber volume including min 311 and max 310 volumes, i.e. a plurality of function index values having different time series from each other, which is based on the EDV and ESV which clearly indicates a moving image, also see Chono ¶ [0006]-[0007]); and
generate an image such that the plurality of function index values having different time series from each other are labeled for each time series and simultaneously shown on the 15coordinate space (in Chono FIG. 13, the min/max volumes are clearly depicted simultaneously).

With regards to Claim 15, wherein the processing circuitry is configured to superimpose an image indicating a time lapse direction between the plurality of function index values on the image generated such that the plurality of function index values having different time series from each other are labeled for each time series and simultaneously shown on the coordinate space (min/max are clearly labeled and the clearly indicated what one ordinary skill in the art would understand as a positive time direction, i.e. time lapse direction, see Chono FIG. 13).

With regards to Claim 16, a medical image processing apparatus (Ultrasonic diagnostic apparatus 100, see Chono ¶ [0053]) comprising processing circuitry (probe 9 performs signal processing, see Chono ¶ [0055]) configured to: 
acquire a function index value of each heart chamber for two heart chambers, including the left ventricle, included in a moving image of a heart (Chono FIG. 13 illustrates left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]; it should be appreciated that Chono teaches of determining contours and min/max volumes of said contours in moving images as being well known in the art, see Chono ¶ [0006]-[0007]); and 
generate an image in which a range suggestion image is superimposed on a two-dimensional coordinate space (a plurality of contour lines indicate the normal/abnormal EF, i.e. range suggestion image, which is clearly illustrated superimposed on the echocardiograph, i.e 2D coordinate space, see FIG. 13, the examiner can select the optimum contour line from a plurality of contour lines, i.e. range suggestion image, which can be displayed in differentiating colors; see Chono ¶ [0146]), in the two-dimensional coordinate space, the processing circuitry allocating the function index value of the each heart chamber to each display dimension corresponding to the each heart chamber and defining the functional index value of the left ventricle as an output coordinate (Chono FIG. 13 illustrates a user interface 301 depicting the  left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]), in the range suggestion image, the processing circuitry coloring  (the plurality of contour lines, i.e. range suggestion image,  can be displayed in differentiating colors or patterns; see Chono ¶ [0146]) the range suggestion image according to predetermined normal range and abnormal range for the functional index value of the left ventricle (the normal range of EF value is 50%, see Chono ¶ [0059] which is clearly illustrated as an adjustable feature, i.e. up/down arrows)  on FIG. 13 approximate to the 308 reference numeral).

With regards to Claim 17, a medical image processing method (Ultrasonic diagnostic apparatus 100 and method, see Chono FIG. 2 & ¶ [0053]) comprising: 
acquiring a function index value of each heart chamber for two heart chambers, including the left ventricle, included in a moving image of a heart (Chono FIG. 13 illustrates left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]; it should be appreciated that Chono teaches of determining contours and min/max volumes of said contours in moving images as being well known in the art, see Chono ¶ [0006]-[0007]); 
generating an image in which a range suggestion image is superimposed on a two-dimensional coordinate space, in the two-dimensional coordinate space (a plurality of contour lines indicate the normal/abnormal EF, i.e. range suggestion image, which is clearly illustrated superimposed on the echocardiograph, i.e 2D coordinate space, see FIG. 13, the examiner can select the optimum contour line from a plurality of contour lines, i.e. range suggestion image, which can be displayed in differentiating colors; see Chono ¶ [0146]), the processing circuitry allocating the function index value of the each heart chamber to each display dimension corresponding to the each heart chamber and defining the functional index value of the left 25ventricle as an output coordinate (Chono FIG. 13 illustrates a user interface 301 depicting the  left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]), in the range suggestion image, the processing circuitry coloring (the plurality of contour lines can be displayed in differentiating colors or patterns; see Chono ¶ [0146]), in the range suggestion image, the processing circuitry coloring (Chono FIG. 13 illustrates a user interface 301 depicting the  left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]), in the range suggestion image, the processing circuitry coloring (the examiner can select the optimum contour line, i.e. range suggestion image, which can be displayed in differentiating colors; see Chono ¶ [0146]; it should be appreciated that the range is interpreted as being able to select a number of contour lines) the range suggestionimage according to predetermined normal range and abnormal range for the functional index value of the left ventricle (the normal range of EF value is 50%, see Chono ¶ [0059] which is clearly illustrated as an adjustable feature, i.e. up/down arrows)  on FIG. 13 approximate to the 308 reference numeral). 

With regards to Claim 18, an ultrasonic diagnostic apparatus (Ultrasonic diagnostic apparatus 100, see Chono ¶ [0053]) comprising 5processing circuitry (probe 9 performs signal processing, see Chono ¶ [0055]) configured to: 
acquire a function index value of each heart chamber for multiple heart chambers included in a moving image of a heart (Chono FIG. 13 illustrates left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]; it should be appreciated that Chono teaches of determining contours and min/max volumes of said contours in moving images as being well known in the art, see Chono ¶ [0006]-[0007]); and 
generate an image in which a range suggestion image is superimposed on a multidimensional coordinate space (a plurality of contour lines indicate the normal/abnormal EF, i.e. range suggestion image, which is clearly illustrated superimposed on the echocardiograph, i.e 2D coordinate space, see FIG. 13, the examiner can select the optimum contour line from a plurality of contour lines, i.e. range suggestion image, which can be displayed in differentiating colors; see Chono ¶ [0146]), in the multidimensional coordinate space, the function index value of the each heart chamber being allocated to each display dimension corresponding to the each heart chamber (Chono FIG. 13 illustrates a user interface 301 depicting the  left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]), in the range suggestion image, the processing circuitry coloring (the examiner can select the optimum contour line, i.e. range suggestion image, which can be displayed in differentiating colors; see Chono ¶ [0146]; it should be appreciated that the range is interpreted as being able to select a number of contour lines), in the range suggestion image, the range suggestion image being colored ((the plurality of contour lines can be displayed in differentiating colors or patterns; see Chono ¶ [0146]) according to predetermined normal range and abnormal range for a functional index value of a predetermined heart chamber among the multiple heart chambers (the normal range of EF value is 50%, see Chono ¶ [0059] which is clearly illustrated as an adjustable feature, i.e. up/down arrows)  on FIG. 13 approximate to the 308 reference numeral).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chono in view of Hare et al. (US PGPUB 20200178940 A1; hereinafter “Hare”)

With regards to Claim 8, while Chono teaches of wherein the processing circuitry is configured to: acquire at least one of the function index value of the left ventricle and a plurality of types of volume change rates related to an atrium (Chono FIG. 13 illustrates left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]; it should be noted that acquiring a plurality of types of volume change rates related to an atrium is claimed in the alternative), it appears that Chono may be silent to generat[ing] an image such that in the image the plurality of types of volume change rates are labeled and simultaneously shown on the coordinate space. However, Hare teaches of a system and method for automated workflow for recognizing and analyzing echocardiographic images for automated measurements (see Hare ¶ [0033]-[0034]). In particular, Hare teaches to generate an image such that in the image the plurality of types of volume change rates are labeled and simultaneously shown on the coordinate space (the measurements compiled by the workflow engine 12 includes left ventricle & left atrial volume rate during systole/diastole in various views, i.e. volume change rates; see Measurement Table after ¶ [0094]; it should be appreciated that Hare teaches of various modification to the embodiments and features within the disclosure, thus one of ordinary skill in the art would understand that it is well within the context of the teachings of Hare to display a plurality of volume change rates as taught in FIG. 11 which clearly illustrates strain rate changes of the left ventricle and left atrium simultaneously as a function of time).
Chono and Hare are both considered to be analogous to the claimed invention because they are in the same field of echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chono to incorporate the teachings of Hare to provide generat[ing] an image such that in the image the plurality of types of volume change rates are labeled and simultaneously shown on the coordinate space. Doing so would aid in the “automated measurement and the diagnosis, prediction and prognosis of heart disease” (see Hare ¶ [0009]).
	
With regards to Claim 9, while Chono teaches wherein the processing circuitry is configured to: acquire at least one of the function index value of the left ventricle and a strain index at each time phase of a ventricular systole and an atrial systole related to an atrium (Chono FIG. 13 illustrates left ventricle (LV) and right ventricle (RV) and corresponding ejection fractions (EF) of 48% and 52%, respectively, see Chono ¶ [0144]-[0148]; it should be noted that acquiring a strain index at each time phase of a ventricular systole and an atrial systole related to an atrium is claimed in the alternative), it appears that Chono maybe silent to generat[ing] an image such that in the image the time phase types of the strain index are labeled and simultaneously shown on the coordinate space. However, Chono teaches to generating an image such that in the image the time phase types of the strain index are labeled and simultaneously shown 10on the coordinate space (Hare FIG. 11 clearly illustrates a strain index and corresponding time phase, i.e. y-axis, during both systole and diastole based on the amplitude of the strain index illustrated, i.e. the sinusoidal nature of the LV &  LA strain plots indicates diastole & systole).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chono to incorporate the teachings of Hare to provide generat[ing] an image such that in the image the plurality of types of volume change rates are labeled and simultaneously shown on the coordinate space. Doing so would aid in the “automated measurement and the diagnosis, prediction and prognosis of heart disease” (see Hare ¶ [0009]).

With regards to Claim 11, it appears that Chono may be silent to wherein the function index value of the each heart chamber includes a global longitudinal strain. However, Hare teaches of wherein the function index value of the each heart chamber includes a global longitudinal strain (“FIG. 11 is a diagram graphically illustrating measurements of global longitudinal strain,” see Hare ¶ [0097], where FIG. 11 clearly illustrates global longitudinal strain for the LV and LA).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chono to incorporate the teachings of Hare to provide wherein the function index value of the each heart chamber includes a global longitudinal strain. Doing so would aid in the “automated measurement and the diagnosis, prediction and prognosis of heart disease” (see Hare ¶ [0009]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chono in view of Abe (US PGPUB 20150018684 A1)

With regards to Claim 12, it appears that Chono may be silent to wherein the function index value of the each heart chamber includes a global area change ratio. However, Abe teaches of an ultrasonic diagnostic apparatus for assessing cardiac wall motion (see Abe Abstract & ¶ [0003], [0024]). In particular, Abe teaches of wherein the function index value of the each heart chamber includes a global area change ratio (the wall motion calculator calculates “global area change ratio (AC),” see ¶ [0110]). 
Chono and Abe are both considered to be analogous to the claimed invention because they are in the same field of echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chono to incorporate the teachings of Abe to provide a global area change ratio. Doing so would amount to combining prior art elements according to known methods to yield predictable results because as admitted by Applicant “it is known that a three-dimensional EF using a 3D moving image, and strain information such as GLS and global area change ratio (GAC), can be obtained by the 3D-STE method,” (see pg. 16 ¶ 2 of the instant application).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Wu et al. ("Three-Dimensional Echocardiography: Current Status and Real-Life Applications," (March 2017) Acta Cardiol Sin. 2017 Mar; 33(2): 107–118; hereinafter “Wu”); and
- von Chossy ("TOMTEC-ARENA TM TTA2 LOT 31 MEASUREMENT DESCRIPTION," (07 August 2018) , retrieved from <https://www.tomtec.de/fileadmin/user_upload/members-area/downloads/documentation/D.39.0155-08_MeasurementDescription_TTA2.31.pdf> on 05 July 2022).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793           

/YI-SHAN YANG/Acting SPE, Art Unit 3793